                                                                                           1   MOLLY REZAC
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               50 West Liberty Street
                                                                                           4   Suite 920
                                                                                               Reno, NV 89501
                                                                                           5   Telephone: 775.440.2372
                                                                                               Fax: 775.440.2376
                                                                                           6   Attorney for Defendant Pilot Thomas Logistics, LLC
                                                                                           7
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           8
                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                           9
                                                                                               AMBER QUINTANILLA, an individual,                   Case No.: 3:19-cv-00627-MMD-WGC
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                      Plaintiff,                        STIPULATION AND ORDER FOR
                                                                                          11
                                                                                                                                                         DISMISSAL WITH PREJUDICE
                                                                                                      vs.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   PILOT THOMAS LOGISTICS, LLC, a
                                                                                               Domestic Limited-Liability Company,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                      Defendant.
                                                                                          15

                                                                                          16
                                                                                                      Plaintiff Amber Quintanilla ("Plaintiff") and Defendant Pilot Thomas Logistics, LLC
                                                                                          17
                                                                                               ("Defendant"), by and through their respective counsel, hereby stipulate that all claims Plaintiff had,
                                                                                          18
                                                                                               or may have had, against Defendant that are contained herein, reasonably related to, or could have
                                                                                          19
                                                                                               been brought in the above-captioned action, are hereby dismissed with prejudice in their entirety.
                                                                                          20
                                                                                               ...
                                                                                          21
                                                                                               ...
                                                                                          22
                                                                                               ...
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                -1-
                                                                                           1          Each party to bear their own fees and costs.

                                                                                           2   DATED this 19th day of March, 2020.                   DATED this 19th day of March, 2020.

                                                                                           3   THE GEDDES LAW FIRM, P.C.                             OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                           4

                                                                                           5    /s/ Kristen R. Geddes                                 /s/ Molly M. Rezac
                                                                                               William J. Geddes                                     Molly M. Rezac
                                                                                           6   Kristen R. Geddes                                     50 West Liberty Street, Suite 920
                                                                                               8600 Technology Way, Suite 107                        Reno, NV 89501
                                                                                           7   Reno, NV 89521                                        Telephone: 775.440.2372
                                                                                               Telephone: 775.853.9455                               Attorney for Defendant Pilot Thomas
                                                                                           8
                                                                                               Attorneys for Plaintiff Amber Quintanilla             Logistics, LLC
                                                                                           9
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                            ORDER
                                                                                          11          IT IS SO ORDERED:
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                        _____________________________________________
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15                                                 March 19, 2020
                                                                                                                                    DATED: _____________________________________
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                              -2-
